Case 3:18-cr-00435-FLW Document 42 Filed 07/01/20 Page 1 of 1 PagelD: 208

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA ; CRIMINAL NO, 18-435(FLW)
; ORDER FOR BAIL
Vv. 5 MODIFICATION

MARTHA AGUILAR

THIS MATTER having been brought before the Court by defendant Martha Aguilar, (by
Andrea Bergman, Assistant Federal Public Defender), and the United States Attomey for
the District of New Jersey, (by Meriah Russeil, Special, Assistant United States
Attorney) consenting, for an Order modifying Ms. Aguilar's release conditions; and

WHEREAS, bail release conditions were imposed on August 14, 2018; and

WHEREAS, one of the bail conditions required an approved co-signer on a
personal recognizance bond in the amount of $250,000: and

WHEREAS, _ the co-signer on the bond is Ms. Aguilar's daughter, Jackie Serrano, and

WHEREAS, the parties and pretrial services have determined that a co-signer is
no longer a necessary release condition; and for good cause shown,

IT IS THE FINDING OF THIS COURT

On this wll day of July, 2020, that the bail conditions shall be modified as follows:

1. Ms. Serrano shall be removed from the personal recognizance bond;

2. All other release conditions shall remain the same.

ASK AS OY tom

Taal J. Bongiovanni
UNITED STATES MAGISTRATE JUDGE

 

 
